COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                             NO. 02-17-00229-CV

CLC ROOFING, INC.                                                  APPELLANT

                                        V.

E.G. HELZER, RANDY RABECK,                                         APPELLEES
MARK THOMPSON, AND
MICHELLE COLLINS

                                    ------------

          FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 342-268794-13

                                   ------------

                        MEMORANDUM OPINION 1
                                   ------------

      We have considered “Appellant’s Motion to Dismiss Appeal as to

Appellees Randy Rabeck and Michelle Collins.” It is the court’s opinion that the

motion should be granted; therefore, we dismiss the portion of the appeal as to

appellees Randy Rabeck and Michelle Collins only.        See Tex. R. App. P.

42.1(a)(1), 43.2(f). This appeal shall hereafter be styled “CLC Roofing, Inc. v.

E.G. Helzer and Mark Thompson.”

                                                   PER CURIAM

PANEL: SUDDERTH, C.J.; WALKER and MEIER, JJ.

DELIVERED: July 19, 2018

      1
      See Tex. R. App. P. 47.4.